Citation Nr: 0600678	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-31 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972.  He died in April 1995.  He was married to the 
appellant at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the RO.  This case was 
previously before the Board in October 2004, when it was 
remanded to afford the appellant a Board hearing at the RO.  
That hearing was held before the undersigned Veterans Law 
Judge in October 2005.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate her claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2005).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the record reflects that the appellant 
provided the RO with releases so that VA could assist her in 
obtaining relevant records from, among other sources, the VA 
Medical Center (VAMC) in Decatur, Georgia; the VAMC in 
Tuskegee, Alabama; Doctors Medical Group in Americus, 
Georgia; the Dougherty County Health Department; the Sumter 
County Health Department; Drs. Scott Wall, O.B. Carter, James 
Dudley, James Crosse, Festus Enumah, and Harold Jarrell; and 
Drs. Seymour, Mosley, Van, Pollock, Lamb, and Pelfry.  
Notably, she did not supply complete addresses for Drs. 
Seymour, Van, Pollock, Lamb, or Pelfry.  As a result, the RO 
has been unable to assist her in procuring records from those 
physicians.  With respect to the other care providers, 
however, it appears that adequate identifying information has 
been provided.

In this regard, the Board notes that the record does not 
reflect that efforts to obtain relevant records from the 
VAMC's in Decatur, Georgia and Tuskegee, Alabama have been 
exhausted.  See 38 C.F.R. § 3.159(c)(2) (indicating that VA 
will end its efforts to obtain records in the custody of a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
them would be futile).  In addition, although the record 
shows that the RO has made efforts to obtain evidence from 
the Sumter County Health Department and Drs. Wall, Dudley, 
Crosse, Enumah, Mosley, and Jarrell, no responses were 
received from those sources, and it does not appear that any 
follow-up attempts to obtain the evidence were ever made.  
See 38 C.F.R. § 3.159(c)(1) (indicating that VA's efforts to 
obtain non-Federal records will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request).  The Board also 
notes that the records sent by Dr. Carter's office did not 
pertain to the veteran, and that although the RO received 
negative responses from the Doctors Medical Group and the 
Dougherty County Health Department-indicating that they did 
not have any records pertaining to the veteran-the appellant 
was never notified of that fact as required by regulation.  
See 38 C.F.R. § 3.159(e).  Under the circumstances, a remand 
is required.

In her written statements and testimony, the appellant has 
referred to studies and scientific literature which she 
believes lend support to her claim.  She has also referred to 
a favorable opinion from a Dr. Willis.  Presently, the record 
does not contain copies of any of the studies or literature 
the appellant has cited.  Nor can the Board locate a 
favorable opinion from Dr. Willis in the claims file.  On 
remand, the appellant should be given an opportunity to 
supplement the record with the supportive materials she has 
identified.  The Board also finds that it would be helpful to 
obtain a medical opinion as to the likelihood that the 
amyloid heart disease and irreversible brain damage that led 
to the veteran's death can be attributed to his period of 
active military service.  38 C.F.R. § 3.159(c)(4).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make another attempt to obtain relevant 
records of treatment from the Sumter County 
Health Department and Drs. Wall, Dudley, 
Crosse, Enumah, Mosley, Jarrell, and Carter, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The response(s) received, 
and any evidence obtained, should be 
associated with the claims file.

2.  Inform the appellant that she has not 
provided complete mailing addresses for Drs. 
Seymour, Van, Pollock, Lamb, and Pelfry.  Ask 
her to provide the necessary information and, 
if she does, make efforts to obtain relevant 
records from those care providers, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The response(s) received, and any 
evidence obtained, should be associated with 
the claims file.

3.  Inform the appellant of the negative 
responses received from the Doctors Medical 
Group and the Dougherty County Health 
Department-indicating that they do not have 
any records pertaining to the veteran-
following the procedures set forth in 
38 C.F.R. § 3.159.

4.  Inform the appellant that she has the 
right to supplement the record on appeal with 
copies of any studies, scientific literature, 
medical treatise material, medical opinions, 
and any other information from competent 
sources that she believes would lend support 
to her claim.  Inform her that the favorable 
opinion from Dr. Willis, to which she has 
referred, is not in the claims file, and ask 
to her provide a copy of that opinion for the 
record, along with any other additional 
evidence she has in her possession that 
pertains to her appeal.

5.  Make efforts to obtain records of any of 
treatment the veteran received at the VAMC's 
in Decatur, Georgia and Tuskegee, Alabama.  
The evidence obtained, if any, should be 
associated with the claims file.

6.  After the foregoing development has been 
completed, and all newly-secured evidence has 
been associated with the claims file, obtain 
a medical opinion as to the likelihood that 
the veteran's death can in any way be 
attributed to his period of active military 
service, whether on a direct or contributory 
basis, to include in-service exposure to 
Agent Orange or other herbicide agents.  The 
examiner should review the claims file, and 
should indicate in the opinion that the 
claims file has been reviewed.  The 
examiner's analysis should include an opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's amyloid disease 
had its onset in service.  Among other 
things, the examiner should discuss the 
significance, if any, of the veteran's 
various complaints during service (abdominal 
pain, dizziness, hematuria, etc.), and the 
likelihood that they represented early 
symptoms of the fatal disease process.  A 
complete rationale should be provided.

7.  Thereafter, take adjudicatory action on 
the appellant's claim.  If the benefit sought 
is denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative.  The SSOC should contain, 
among other things, a summary of the evidence 
received since the time that the last SSOC 
was issued in September 2003.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

